DETAILED ACTION
Drawings
The drawings remain objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. The previous description of the drawing defects is retained below. Specifically regarding the attempted replacement drawings dated 9/14/22, they are inadequate and do not cure the previously listed deficiencies. The new Figure 3, for example, provides general arrows labelled “booster pump” and “exhaust port”. It is not clear what structures in the figure might constitute such features. The label “rotors” points directly to the features of 10 which appear to be labelled in Figure 2 as “fins”. No attempt appears to have been made to address the relative positioning and spacing of the components.
The Figures dated 9/14/22 are not entered.
The following is the original objection to the originally filed drawings:
The drawings do not contain any of the claimed material regarding the pump, which includes the vast majority of the claims. While the specification purports that Fig. 3 is an illustration of the pump, it is not clear what in that figure might constitute a pump, there are no reference numerals indicating the pump in general or any of the claimed features of the pump and/or heat exchanger relationships to the pump as recited in the claims. There is no illustration of the rotor, port, path, centrally located positioning, spacing, etc.
Therefore, these features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, and 15-18 rejected under 35 U.S.C. 102(a)(1) as being anticipated by GB 1,510,403 (‘403).
Regarding claim 1, ‘403 teaches a heat exchanger for changing a temperature of a gas flow comprising: at least one tube (90, 92) configured to contain a flow of a fluid; the at least one tube being at least partially embedded within a block of material (see Fig. 3; 24); and mounting means (such as the flanged end abutting 68; Fig.  3) configured to mount the heat exchanger adjacent to a gas port (outflow from 62) of a pump (pump with rotor 36) such that at least a portion of the heat exchanger extends into a path for gas flow flowing through the gas port (Fig. 3); wherein the mounting means comprises a flange being configured to connect with the gas port of the pump (see Fig. 3; at 68) the block being mounted to the flange (via the ends of 33 and 35) such that the block extends toward at least one rotor (36) of the pump when the flange is connected with the gas port of the pump (Fig. 3); the block is within the gas flow path when the heat exchanger is mounted adjacent to the gas port (see annotated figure below).


    PNG
    media_image1.png
    263
    313
    media_image1.png
    Greyscale


‘403 further teaches that: the heat exchanger is mounted centrally within the gas flow path (see Fig. 3), per claim 3; the mounting means comprises an inlet and outlet (holes in which 90, 92 are mounted) for connecting to a fluid source, per claim 15; the heat exchanger is a cooler and the fluid is a cooling fluid (abstract), per claim 16; the heat exchanger is mounted adjacent to a port of at least one stage of the pump (Fig. 3) such that the heat exchanger extends into a flow of gas passing through the port (see Fig. 3), per claim 17; the heat exchanger is a cooler (abstract) and the fluid is a cooling fluid (abstract) and the pump comprises a booster pump (second stage; Fig. 4) and the heat exchanger is mounted adjacent to an exhaust of the booster pump (37a), per claim 18.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over ‘403 in view of Meshenky (US 2004/0055740).
Regarding claim 4, ‘403 does not discuss fins.
Meshenky teaches that a heat exchanger for a gas pump may include fins (Figs. 5-6) extending into the gas flow path.
It would have been obvious to one of ordinary skill in the art at the time of the invention to provide the device of ‘403 with fins, as taught by Meshenky, to increase the efficiency of the device.

403 further teaches that: the whole heat exchanger (and therefore the fins in the combination) extends towards the rotor of the pump when the flange is connected with the gas port of the pump (see Fig. 3), per claim 5; the entire heat exchanger (and therefore also the fins in the combination) is shaped such that the block and fins extend further toward the rotor near a center of the gas flow path than and edge of the path (see Fig. 3), per claim 10; the entire heat exchanger (and therefore the block and the fins in combination) extends substantially across a whole cross section of the gas port (see Fig. 3), per claim 11.

Meshenky further teaches that: the block and heat transfer fins are formed of a plurality of attached modules (see Figs. 2-3), per claim 12; the fins may be a plurality of fin modules (between each tube) attached to a single block module (Fig. 2), per claim 13, or a plurality of block modules (Fig. 3), per claim 14.

Regarding claims 7-9, ‘403 teaches that the entire heat exchanger (and therefore also the fins in the combination) is shaped to be in close proximity to the rotor (36) of the pump when the flange is connected with the gas port of the pump (see Fig. 3) but does not specify precise dimensions of spacing, absolute dimensions of any component, or any relative dimensions of the device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to size the device at any scale required by a particular application, including scales resulting in the precise dimensions claimed, as such sizing is well within the ordinary skill in the art and precise dimensions have been explicitly left to one of ordinary skill by the prior art.
Alternatively, Meshenky has provided a motivation for forming the device is as compact a manner as possible (Para. [0006] and [0008]), and therefore it would have been within the ordinary skill in the art at the time of the invention to form the various components as close together as physically and functionally possible, including the claimed dimensions, in order to meet this goal set forth in the prior art.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over ‘403 in view of Meshenky and AAPA (the Roots vacuum booster pump; Para. [0045]).
Regarding claim 19, ‘403, the pump comprises a vacuum booster pump (i.e. a two-stage pump) where all gas that exits each stage is cooled (37 and 37a) but does not teach recirculation.
The applicant’s AAPA (the Roots vacuum booster pump; Para. [0045]) teaches a recirculating pump.
It would have been obvious to one of ordinary skill int eh art at the time of the invention to provide the heat exchanger arrangement of ‘403 to the AAPA pump system with recirculation as the arrangement of heat exchangers will ensure that both exhausted and recirculated gas will eventually reach the downstream coolers.

Response to Arguments
Applicant's arguments filed 9/14/22 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the term “block” are not persuasive. The argument is that a block is a “large, solid piece of material” which is supposed to contrast with the element 24 of ‘403. The applicant has not asserted that the element 24 is not solid (nor what meaning of solid is even intended, i.e. relative strength, opposite of liquid or gas, etc.). Additionally, the supposed requirement that the element 24 is not ‘large’ cannot be persuasive as this constitutes and undefined term of degree.
Applicant’s assertion that the block 24 does not extend toward the rotor 36 is not persuasive. See Figure 3 which illustrates that the element 24 extends leftward of the tubes toward the rotor 36.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858. The examiner can normally be reached M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571.270.7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON RUSSELL/             Primary Examiner, Art Unit 3763